IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket Nos. 41362/41363

STATE OF IDAHO,                                )     2014 Unpublished Opinion No. 478
                                               )
       Plaintiff-Respondent,                   )     Filed: April 25, 2014
                                               )
v.                                             )     Stephen W. Kenyon, Clerk
                                               )
SCOTT BEAU VOTROUBEK,                          )     THIS IS AN UNPUBLISHED
                                               )     OPINION AND SHALL NOT
       Defendant-Appellant.                    )     BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Jerome County. Hon. John K. Butler, District Judge.

       Judgments of conviction and aggregate unified life sentences with fifteen years
       determinate for two counts of lewd conduct with a child under sixteen, twenty
       years with fifteen years determinate for battery with intent to commit a serious
       felony, twenty-five years with fifteen years determinate for two counts of sexual
       abuse of a minor under sixteen, 365 days in county jail for two counts of
       disseminating material harmful to minors, affirmed; orders denying I.C.R. 35
       motions for reduction of sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       In this consolidated appeal, Scott Beau Votroubek was convicted of two counts of lewd
conduct with a minor under sixteen, Idaho Code § 18-1508; one count of battery with intent to
commit a serious felony, I.C. §§ 18-903, 18-911; one count of sexual abuse of a minor under
sixteen, I.C. § 18-1506(1)(b); and two counts of disseminating material harmful to minors, I.C.
§ 18-1515.   The district court imposed concurrent unified life sentences with fifteen years


                                              1
determinate for the two counts of lewd conduct with a child under sixteen, twenty years with
fifteen years determinate for battery with intent to commit a serious felony, twenty-five years
with fifteen years determinate for the two counts of sexual abuse of a minor under sixteen, and
365 days in the county jail for the two counts of disseminating material harmful to minors.
Votroubek filed Idaho Criminal Rule 35 motions, which the district court denied. Votroubek
appeals.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Votroubek’s Rule 35
motions. A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our
review of the grant or denial of a Rule 35 motion, we consider the entire record and apply the
same criteria used for determining the reasonableness of the original sentence. State v. Forde,
113 Idaho 21, 22, 740 P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-
73. Upon review of the record, we conclude no abuse of discretion has been shown.
        Therefore, Votroubek’s judgments of conviction and sentences, and the district court’s
orders denying Votroubek’s Rule 35 motions, are affirmed.




                                                     2